          Case 3:17-cv-05659-WHA Document 645 Filed 01/07/21 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934), brooks@fr.com
     Frank J. Albert (CA SBN 247741), albert@fr.com
 2   Oliver J. Richards (CA SBN 310972), ojr@fr.com
     FISH & RICHARDSON P.C.
 3   12860 El Camino Real, Suite 400
 4   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 5
     Robert Courtney (CA SBN 248392), courtney@fr.com
 6   FISH & RICHARDSON P.C.
     60 South Sixth Street, Suite 3200
 7   Minneapolis, MN 55402
     Tel: (612) 335-5070 / Fax: (612) 288-9696
 8

 9   Attorneys for Plaintiff, FINJAN, INC.

10                                UNITED STATES DISTRICT COURT

11               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12   FINJAN, INC.,                                     Case No. 3:17-cv-05659-WHA

13                   Plaintiff,                        FINJAN, INC.’S MOTION TO SEAL
                                                       DAUBERT ORDER
14          v.
15                                                     Date: February 18, 2021
     JUNIPER NETWORKS, INC.,                           Time: 8:00 a.m., Telephonic Hearing
16                                                     U.S. District Judge William H. Alsup
                     Defendant.                        Courtroom 12
17

18

19

20

21

22

23

24

25

26

27

28

                                                      Case No. 3:17-cv-05659-WHA
                            FINJAN’S MOTION TO SEAL DAUBERT ORDER
           Case 3:17-cv-05659-WHA Document 645 Filed 01/07/21 Page 2 of 5




 1                                            NOTICE OF MOTION

 2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3           NOTICE IS HEREBY GIVEN that on February 18, 2021, at 8:00 a.m. or as soon thereafter
 4   as counsel may be heard by the Honorable William H. Alsup via telephonic conference, Plaintiff Finjan,
 5   LLC will and hereby does move for an order sealing twelve lines of the Court’s December 3, 2018 order
 6   on Daubert motions (Dkt. 283).
 7                               STATEMENT OF RELIEF BEING SOUGHT
 8           Finjan seeks to seal twelve lines of the Daubert order so as to prevent publication of sealable
 9   information therein, in accordance with Civil Local Rule 79-5. Apart from these lines, Finjan has no
10   objection to the order’s publication, and a suitably redacted version is submitted herewith.
11                                                 INTRODUCTION
12           Twelve lines of the Daubert order contain sealable confidential information of Finjan.
13   Specifically, there exists good cause to seal the following material:
14    Identification of
      Documents or
15    Portions of
      Document to be             Portion of Document
16    Sealed                     to Be Sealed        Designating Party              Reasons for Sealing
      Order on Daubert           Page 9, lines 8–14  Finjan                         The portions sought to
17    Motions (Dkt. 283)                                                            be sealed contain
                                 Page 10, line 7                                    confidential license
18                                                                                  terms and contents of
                                                                                    confidential license-
19                                                                                  related
                                                                                    correspondence
20                                                                                  between Finjan and
                                                                                    non-party licensees.
21                                                                                  Public disclosure of
                                                                                    this information would
22                                                                                  case harm to Finjan.
                                                                                    (See Declaration of
23                                                                                  Robert Courtney ¶ 3;
                                                                                    Declaration of Julie
24                                                                                  Mar-Spinola ¶¶ 2–3.)
25

26           The material identified above comprises Finjan’s confidential business information and is

27   sealable, as described in more detail below, and in the accompanying Declaration of Robert Courtney

28   and Declaration of Julie Mar-Spinola (attached as Exhibit B to the Courtney Declaration).

                                                 1            Case No. 3:17-cv-05659-WHA
                             FINJAN’S MOTION TO SEAL DAUBERT ORDER
           Case 3:17-cv-05659-WHA Document 645 Filed 01/07/21 Page 3 of 5




 1                                                    ARGUMENT

 2           In the Ninth Circuit, district courts decide whether to seal court records based on balancing the
 3   interest of the party seeking to seal against the public’s interest in open access to court proceedings.
 4   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006). Courts in the Ninth Circuit,
 5   including in this District, frequently seal confidential details relating to licensing (e.g., confidential
 6   license terms, confidential correspondence relating to licensing) upon demonstration that disclosure of
 7   the material would enact a significant competitive harm on the licensing parties, while conferring little
 8   benefit to the public. See, e.g., Open Text S.A. v. Box, Inc., No. 13-cv-04910-JD, 2014 WL 7368594, at *3
 9   (N.D. Cal. Dec. 26, 2014); Apple, Inc. v. Samsung Elecs. Co., No. 11-cv-01846-LHK, 2012 WL 3283478,
10   at *7 (N.D. Cal. Aug. 9, 2012). The Court may seal documents and information in a non-dispositive
11   motion where a party demonstrates that “good cause” exists. Ctr. for Auto Safety v. Chrysler Grp., LLC,
12   809 F.3d 1092, 1097 (9th Cir. 2016). The “good cause” standard requires a “particularized showing”
13   that “specific prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd
14   v. Gen Motors Corp.¸ 307 F.3d 1206, 1210-11 (9th Cir. 2002) (internal quotation marks omitted). “Broad
15   allegations of harm, unsubstantiated by specific examples of articulated reasoning” will not suffice.
16   Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). A request to seal material “must
17   be narrowly tailored to seek sealing only of sealable material.” L.R. 79-5(b).
18           Good cause exists to seal the identified information. The information sought to be sealed relates
19   to confidential license terms and license negotiations between Finjan and its third-party licensees.
20   Publication of this information would enact a significant competitive harm on Finjan of at least two
21   types. First, it would diminish future potential licensees’ willingness to enter into private negotiation
22   with Finjan due to uncertainty about the long-term confidentiality of such negotiations. Second, it
23   would give future potential licensees insight into Finjan’s confidential licensing strategies and objectives
24   that potential licensees would not otherwise have, and without giving Finjan complementary insight
25   into the licensees’ strategies or objectives. See generally Declaration of Robert Courtney; Declaration of
26   Julie Mar-Spinola. Finjan marked this information as confidential under the protective order, and now
27   respectfully seeks to seal this information as it appears in the Daubert order.
28           The public has minimal interest in gaining access to the confidential license terms and

                                                  2            Case No. 3:17-cv-05659-WHA
                              FINJAN’S MOTION TO SEAL DAUBERT ORDER
           Case 3:17-cv-05659-WHA Document 645 Filed 01/07/21 Page 4 of 5




 1   negotiation correspondence addressed by the twelve lines of the Daubert order Finjan seeks to seal.

 2   Finjan makes information about its licensing program available to the public in a variety of ways,

 3   including on its web site finjan.com, and via SEC filings and investor presentations. Finjan is aware of

 4   no actual interest by the general public in the confidential details of Finjan’s past licenses and past license

 5   negotiations. As such, Finjan respectfully proposes that the interests supporting sealing—the business

 6   interests of Finjan and its third-party licensees—outweigh the public’s interest in access as to the twelve

 7   lines that Finjan seeks to seal. Indeed, prior orders in this District have specifically recognized that

 8   confidential licensing information similar to this is sealable.         Apple, 2012 WL 3283478, at *7.

 9   Additionally. Finjan’s request is narrowly tailored to seal only confidential information for which good

10   cause to seal exists.

11           Pursuant to Civil Local Rule 79-5, Finjan has filed a version of the Daubert order with sealable

12   information redacted on the public record, attached to this motion, along with an unredacted copy of

13   the order indicating the requested redactions. Pursuant to Civil Local Rule 7-11(a), Finjan certifies that

14   the parties have met and conferred, and Juniper does not oppose the requested relief, but was unable

15   to execute a stipulation as to the sealability of the material at issue. Courtney Decl. ¶ 5.

16                                                  CONCLUSION

17           For the reasons set forth above, Finjan respectfully moves that the Court grant Finjan’s
18   motion and seal the lines of the Daubert order discussed herein.
19

20   Dated: January 7, 2021                       Respectfully Submitted,
21                                                By: /s/ Juanita R. Brooks
                                                      Juanita R. Brooks (CA SBN 75934) brooks@fr.com
22
                                                      Frank J. Albert (CA SBN 247741) albert@fr.com
23                                                    Oliver J. Richards (CA SBN 310972) ojr@fr.com
                                                      FISH & RICHARDSON P.C.
24                                                    12860 El Camino Real, Suite 400
                                                      San Diego, CA 92130
25                                                    Phone: (858) 678-5070 / Fax: (858) 678-5099
26

27

28

                                                  3            Case No. 3:17-cv-05659-WHA
                              FINJAN’S MOTION TO SEAL DAUBERT ORDER
     Case 3:17-cv-05659-WHA Document 645 Filed 01/07/21 Page 5 of 5




 1                                 Robert Courtney (CA SBN 248392), courtney@fr.com
                                   FISH & RICHARDSON P.C.
 2                                 60 South Sixth Street, Suite 3200
                                   Minneapolis, MN 55402
 3                                 Tel: (612) 335-5070 / Fax: (612) 288-9696
 4
                                   Attorneys for Plaintiff FINJAN, INC.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      4            Case No. 3:17-cv-05659-WHA
                  FINJAN’S MOTION TO SEAL DAUBERT ORDER
